Citation Nr: 0845081	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision rendered by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD with an evaluation of 30 percent effective June 21, 2004 
and denied service connection for a left ankle disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Since service connection was established, the veteran's 
symptoms for PTSD are productive of occupation and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  

3.  A left ankle disorder did not manifest in service and is 
not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

2.  A left ankle disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter sent in July 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Additional letters concerning 
VA's duty to assist the veteran in the development of his 
claim were sent in March 2006 and August 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The claims 
were readjudicated, and supplemental statements of the case 
(SSOC) were promulgated in June and September 2008.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or an SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.   

The veteran's service treatment records, VA and private 
medical records have been obtained and associated with the 
claims file.  The veteran was notified of his responsibility 
to submit evidence which showed that he had a disability at 
present which had its onset in service or within the 
presumptive period subsequent to service and that his 
service-connected psychiatric disorder had worsened, of what 
evidence was necessary to establish service connection and an 
increased rating, and why the current evidence was 
insufficient to award the benefits sought.  The veteran was 
also provided an opportunity to testify at a personal 
hearing, but declined.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Finally, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The veteran was not afforded a VA examination in 
connection with his left ankle claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Concerning the left ankle, the Board 
concludes that an examination is not warranted because there 
is no competent evidence of a current disability.  Therefore, 
VA's duty to assist has been met.

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Increased Rating for PTSD

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

For PTSD, the rating criteria provides a 30 percent rating 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§  4.130, D.C. 9411.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. §  4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. §  4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. §  4.130, D.C. 9411.

The veteran contends that his PTSD symptoms have worsened as 
primarily manifested by taking frequent leave from work due 
to psychiatric problems.  He also has reported conflict with 
work supervisors due to agitation and anger, as well as 
drowsiness on the job due to the sleep medication he takes 
for nightmares.  

In February 2006 the veteran was afforded a VA examination 
for PTSD.  The examiner reviewed the claims file and noted 
that the veteran had previously been hospitalized for 
substance abuse.  The veteran reported that he was doing 
somewhat better since hospitalization for alcohol abuse as 
well as opening up about Vietnam issues.  The veteran 
reported that he was in a relationship, continued to work and 
planned to do so until retirement.  Activities included 
music, reading and watching television.  The veteran did not 
belong to any organizations nor attended church, but he did 
have close friends though he stayed away because they drank 
and smoked.  

He reported that the major stressors in his life at this time 
were not functioning the way he used to because of his 
psychiatric and physical problems.  He reported that he was 
happy around his children and that his mood was generally 
okay as long as he was not around a lot of people.  He denied 
crying spells except for one occasion and did not have 
suicidal thoughts.  The veteran reported no change in anger, 
but stated that it was worse than one year ago.  He stated 
that he was generally calm, but responded to the news by 
becoming more nervous.  He had occasional panic attacks when 
feeling closed in.  He was afraid of being closed in small 
places, but did not have other generalized fears.  The 
veteran did not show delusional thinking.  The veteran 
reported sleep disturbance and nightmares.  The veteran 
reported that he thought of Vietnam two to three times per 
week but that these thoughts caused little interference with 
his work.  When not working he spent time discussing Vietnam 
with friends who were also veterans.  

On mental status examination, the veteran's appearance, mood, 
manner, eye contact, speech, and thought processes were 
normal.  His attention, concentration and memory findings 
were also normal.  There was no evidence of hallucinations, 
delusions, psychosis, homicidal or suicidal thoughts.  There 
was no startle reaction to ambient noise or hypervigilance 
and no clinical depression or excessive anxiety.  There was 
no evidence of impulsiveness, but the veteran did show a lack 
of caring for others.  He still had symptoms of PTSD 
including intrusive thoughts, dreams, arousal, and avoidant 
symptoms.  The examiner opined that there did not appear to 
be a significant work interference from PTSD and that his 
missing work was more likely than not due to the stressors in 
the job situation.  The diagnosis was PTSD with a GAF score 
of 70.

In a July 2006 VA outpatient record, the veteran reported 
that he was robbed one month earlier.  He stated that he 
testified before a Grand Jury and that he could not go to 
work, was distressed, and afraid of being killed since 
learning that his attacker was released on bond.  The veteran 
reported that he had not been sleeping well, had nightmares 
concerning his attacker, and had apprehensions about the case 
going to trial.  There were no suicidal or homicidal 
thoughts.  The veteran's mood was abnormal and sleep was 
poor.  He was described as alert, oriented and with good 
concentration.  The GAF score was assessed to be 60, noted to 
be the same as last reported in January 1999.

When examined by VA in May 2008 the veteran's complaints and 
clinical findings were not materially different from the 
prior VA examination.  The veteran's chief complaint was 
difficulty sleeping.  The veteran reported recently filing 
for bankruptcy and had continued conflicts at work.  He was 
noted to continue to work for the post office, stating that 
he ran a machine that cancelled stamps and mostly worked by 
himself.  He was also noted to be involved in a disciplinary 
action at work involving excessive time off, stating that 
from October through December in 2006, he was off work due to 
a motor vehicle accident.  Then, in January 2007 he was 
injured on the job and again lost time due to medical 
appointments.  He also reported missing work because he is 
"too tired" from the medication he is prescribed.  His 
relationship with his girlfriend was "going south" because 
he was not good company.  The veteran also reported that he 
had five children from a number of different relationships 
and that he was in regular contact with three of his children 
but was unable to see them frequently because of conflicts in 
their work schedules.  He stated that he last drank two days 
earlier and estimated that he drank anywhere from one to two 
times a week to every day.  On mental status examination, the 
veteran's appearance, orientation, thought process, impulse 
control, and perception were normal.  Speech was difficult to 
understand as the veteran mumbled and spoke softly.  
Immediate memory tasks were performed without error.  The 
veteran was able to recall only one of three items on the 
intermediate and delayed memory tasks.  Attention and 
concentration were also impaired as the veteran was unable to 
spell a five letter work backwards.  Judgment and insight 
were intact.  The examiner concluded that the veteran 
continued to endorse symptoms consistent with PTSD and the 
veteran had an increased reliance on alcohol.  Performance on 
mental status tasks did not appear to be significantly 
different from that in 2006.  What was different was the 
veteran's increased reliance on alcohol.  The veteran 
reported that he was unable to use medication as directed  to 
manage his symptoms because they made him too groggy at work.  
He also stated that if he used sleep medications 
consistently, they also made him too drowsy at work.  The 
examiner noted that the veteran continued to describe 
difficulties in his work environment, however, there was no 
indication that his work performance had deteriorated since 
2006.  The examiner opined that difficulties in the work 
environment were due to taking excessive leave for physical 
and psychiatric ailments.  Due to financial issues, the 
veteran had to work over 40 hours per week which increased 
his stress level.  The diagnosis was PTSD with problems 
related to social environment, occupational problems and 
economic problems.  The current GAF score was 60; however, 
the examiner noted that a score based only on symptoms of 
PTSD would be 65. 

In addition to PTSD treatment above, the evidence of record 
showed that the veteran was hospitalized and treated by VA 
for substance abuse in 2005.  

While the veteran was shown to have a depressed mood, 
occasional panic attacks, sleep disturbances, mild memory 
loss, and nightmares, he has been employed full time with the 
same employer for nearly 30 years.  The veteran maintains 
close relationships with friends and family.  The veteran 
shows some occupational impairment with occasional decrease 
in work efficiency in that he is unable to take his sleep 
medication consistently because it causes him to be groggy at 
work and that he takes leave approximately once per month due 
to his psychiatric disability.  His PTSD condition does 
impact his work and notably the veteran experiences 
irritation that sometimes causes conflict with work 
supervisors.  

The Board concludes that the veteran does not meet the 
criteria for a higher PTSD rating.  The medical evidence of 
record shows that the veteran is able to maintain effective 
relationships with friends and family.  He does not have 
thoughts of suicide.  The veteran reported occasional panic 
attacks which occur when he feels closed in.  He also 
reported panic attacks caused by an incident in which he was 
robbed.  The evidence of record does not indicate that the 
veteran suffers from regular, recurrent, or weekly panic 
attacks.  A May 2008 VA examiner opined that the veteran's 
conflict with work was related to taking excessive leave.  
The examiner noted that most of the leave taken was for 
physical rather than psychiatric ailments.  During a February 
2008 pre-disciplinary interview regarding excessive leave, 
the veteran reported that his work absences were due to his 
sleep medication for PTSD.  However, during the May 2008 VA 
examination, he reported missing work only once per month due 
to his sleep medication.  Both VA examiners opined that the 
veteran's PTSD symptoms did not create a significant work 
interference.  The evidence of record shows the veteran has 
been able to work since returning from service and has been 
at his current position for nearly 30 years and works full-
time.  The veteran shows good judgment, normal thought 
processes, and has the ability to care for himself and to 
perform everyday functions.  Thus, the Board finds that a 
rating higher than the currently assigned 30 percent is not 
in order.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for the currently 
assigned 30 percent rating than for the next higher rating of 
50 percent.  The record simply does not demonstrate that the 
veteran's PTSD has resulted in occupational and social 
impairment with reduced reliability and productivity.  He has 
not demonstrated abnormal speech, more than weekly panic 
attacks.  There is no indication that he has difficulty in 
understanding complex commands nor is there evidence of more 
than mild memory impairment.  His judgment has not been 
described as impaired.  While there are obviously some 
documented disturbances of mood and motivation, the Board 
finds that such symptomatology is contemplated in the 
currently assigned rating.    

With regard to GAF scores, the Board notes that a GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

VA records show that the veteran's GAF scores ranged from 65 
to 70.  In the February 2006 examination, the veteran was 
given a GAF score of 70.  In the May 2008 examination, the 
veteran was assigned a GAF score of 65 based only on symptoms 
of PTSD.  Because these scores were based on a complete 
review of the claims file and the examiners provided 
supporting rationale, the Board affords probative weight to 
the GAF scores ranging from 65 to 70, as provided by the 
examiners noted above.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the credibility and weight to be attached to 
such opinions are within the province of the Board as 
adjudicators).  

A Global Assessment of Functioning (GAF) score ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV), for rating purposes].  

As indicated above, the evidence of record does not show that 
the veteran's symptomatology is reflective of the severity 
and persistence to warrant an evaluation in excess of 30 
percent under the criteria discussed above at anytime during 
the pendency of this appeal.  The Board finds that the 
assigned GAF scores comport with the assigned 30 percent 
rating.  

Accordingly, the Board concludes that the criteria for rating 
in excess of 30 percent rating for PTSD are not met.

Left Ankle Disorder

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2008). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran contends that while stationed in 
Japan, he twisted his left leg from the ankle to the knee 
during a basketball game.  He stated that he had torn 
ligaments and was treated at the base hospital in Japan.  He 
reported that he did not undergo surgery, but that he was on 
crutches for 8 weeks after the injury.  

A review of the veteran's service medical records, including 
entrance and separation examinations, showed no treatment for 
any left ankle problems in service.  In February 2008, the RO 
requested active duty inpatient clinical records for the left 
ankle from the Robert M. Casey Health Clinic in Yokosuka, 
Japan.  No records were located.  

An April 2001 private examination of the left ankle revealed 
no bone or joint abnormality and no fracture or dislocation.  
No diagnosis was given for a left ankle disorder.  

The existence of a current disorder is the cornerstone of a 
claim for VA disorder compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although 
the veteran reported that he had a left leg/ankle injury in 
service and that he was on crutches for 8 weeks, service 
records are absent for any evidence of treatment or diagnosis 
of an ankle injury.  Pond, 12 Vet. App. at 346 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Regarding the veteran's 
contention that he currently has a left ankle disorder, a 
2001 private examiner found no abnormality or injury and made 
no diagnosis regarding the left ankle.  Degmetich, 104 F.3d 
at 1333.  VA outpatient records show that the veteran was 
treated for various maladies from 2002 to the present, none 
of which included a left ankle disorder.  Therefore, in the 
absence of a current diagnosis, the veteran's claim of 
service connection for a left ankle disorder must fail.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a left ankle disorder.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

Service connection for a left ankle disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


